Citation Nr: 0405941	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel







REMAND

The veteran had active military service from September 1950 
to June 1952.  He died in February 2001.  The appellant is 
his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas. 

In March 2003 the Board undertook additional development of 
the issues listed on the title page of this decision, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board requested additional medical records from 
the appellant and VA medical opinion.  A medical opinion that 
relates to the veteran's cause of death was received.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations that empowered 
the Board to both issue written notification of the VCAA to 
appellants and to consider additional evidence without prior 
RO review in the absence of a waiver of such review by the 
claimant or his or her representative.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The RO has not had the opportunity to 
review these records.  The Federal Court decision requires 
that the case be remanded to the RO for review of the action 
taken by the Board. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO is requested to readjudicate 
the appellant's claim with consideration 
of all the evidence added to the record 
since the most recent supplemental 
statement of the case.  If the benefit 
sought is not granted, the RO should 
furnish the appellant a supplemental 
statement of the case, containing notice 
of the relevant action taken on the 
claims since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate consideration.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



